DETAILED ACTION

This office action is in response to the application filed on 8/23/21.  Claims 1-14 and 16-17 are pending.  Claims 1-14 and 16-17 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “wherein the multilayered mattress consists of a first layer and a second layer,” and also recites “the multilayered mattress comprising one or more layers.”  It is unclear if Applicant is attempting to positively recite an additional one or more layers or refer back to the initially recited one or more layers.  Furthermore, the terms “consist of” and “comprising” are mutually exclusive (see MPEP §2111.03), which yields indefiniteness in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,819,349 to Schwartz in view of US Patent 9,770,117 to Torbet et al. (“Torbet”).
Claim 1.  A ventilated adjustable firmness bed, comprising: a multilayered mattress (Schwartz, Fig. 1, #’s 2 and 3) and a uniform mattress (Schwartz, Fig. 1, #4), wherein the multilayered mattress and uniform mattress each comprise a different firmness (see Schwartz column 8, lines 31-33); wherein the multilayered mattress consists of a first layer and a second layer (Schwartz, Fig. 1, #’s 2 and 3); 
a cover (Schwartz, teaches a containment means, #8, discussed in column 7, line 35 through column 8, line 18; also seen as #8 or 9 or 10 in Fig. 1) configured to enclose both the multilayered mattress and the uniform mattress, with a fastener disposed thereon, wherein the fastener is configured to secure the multilayered mattress and the uniform mattress within the cover (Schwartz teaches a zipper as a fastener for the containment means; discussed in column 8, lines 12-18); the multilayered mattress comprising one or more layers (Schwartz, Fig. 1, #’s 2 a first arrangement, a second arrangement, and a third arrangement (Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14); a plurality of apertures (Schwartz teaches cylindrical holes in column 15, lines 22-27) disposed along the multilayered mattress; a plurality of slots disposed along the uniform mattress (Schwartz does not disclose “a plurality of slots,” however the use of slots in a mattress is well known, as taught by Torbet in at least Fig. 8; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide any of the layers of Schwartz with the slots of Torbet for the purpose and motivation given by Torbet in column 2, lines 24-25, that being “to provide pressure reduction and alignment for the body part such as shoulders or hip”);
the first arrangement defined where the uniform mattress is placed with a plurality of slots facing upward upon a bed frame, with the second layer of the multilayered mattress placed atop the unform mattress, and the first layer of the multilayered mattress placed Page 2 of 11Attorney Docket No. KINCHA.P0001App. No. 16/112,881 atop the second layer of the multilayered mattress (Applicant’s claim language appears to be directed toward the embodiment shown in Applicant’s Fig. 5A); 
the second arrangement defined where the uniform mattress is placed with a plurality of slots facing upward upon a bed frame, with the first layer of the multilayered mattress placed atop the unform mattress, and the second layer of the multilayered mattress placed atop the first layer of the multilayered mattress (Applicant’s claim language appears to be directed toward the embodiment shown in Applicant’s Fig. 5B); 
the third arrangement defined where the first layer of the multilayered mattress is placed on a bed frame, with the second layer of the multilayered mattress placed atop the first layer of the multilayered mattress and the uniform mattress placed atop the second layer of the multilayered mattress with the plurality of slots facing upward (Applicant’s claim language appears to be directed toward the embodiment shown in Applicant’s Fig. 5C); 
the first arrangement defining a first degree of firmness, the second arrangement defining a second degree of firmness and the third arrangement defining a third degree of firmness; 
the second degree of firmness being greater than the first degree of firmness and the third degree of firmness being greater than the second degree of firmness (Schwartz teaches multiple layers in a mattress in at least Fig. 1, Torbet teaches a mattress with multiple layers and with at least one layer that includes slots; Schwartz also teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14, therefore it would have been obvious to provide any of the layers of various density of Schwartz in combination with any of the layers of Torbet with slots in any of the three claimed arrangements of layers in order to optimize a user’s comfort as is discussed by Schwartz throughout his disclosure, e.g. column 7, lines 36-39).
Claim 4.  The ventilated adjustable firmness bed of claim 1, wherein the plurality of slots each comprise a different depth (Torbet, Fig. 8, and column 7, lines 55-60).
Claim 5.  
Claim 6.  The ventilated adjustable firmness bed of claim 1, wherein the multilayered mattress has a first layer and a second layer, wherein a height of the first layer is equal to a height of the second layer (Schwartz Fig. 1, #2 and #3 appear to be the same thickness).
Claim 7.  The ventilated adjustable firmness bed of claim 1, wherein an overall height of the multilayered mattress is equivalent to an overall height of the uniform mattress (it would be an obvious matter of design choice to make layers #2 and 3 together equal to the thickness of layer #4 since Schwartz teaches in column 8, beginning at line 31 that thickness of layers can be varied in order to adjust firmness).
Claim 8.  The ventilated adjustable firmness bed of claim 1, wherein each mattress comprises a width equivalent to half the width of a bed frame (see Schwartz Fig. 2; it would be obvious to provide different layers on each side of the bed of Schwartz in order to provide different firmness characteristics for two different users of the bed).
Claim 9.  The ventilated adjustable firmness bed of claim 1, wherein each layer of the multilayered mattress is removably secured to one another (layers can be seen to be removably secured together in Schwartz, Fig. 25).
Claim 10.  The ventilated adjustable firmness bed of claim 1, wherein the multilayered mattress comprises a first layer, a second layer, and a third layer, each of a different degree of firmness (Schwartz teaches in column 2, beginning at line 55 that layers may have different hardness with respect to each other). 
Claim 11.  A method of arranging a multilayered mattress (Schwartz, Fig. 1, #’s 2 and 3) and a uniform mattress (Schwartz, Fig. 1, #4), comprising the steps of: providing a uniform mattress (Schwartz, Fig. 1, #4); providing a multilayered mattress (Schwartz, Fig. 1, #’s 2 and 3) consisting of a first layer and a second layer; providing a bed frame  (Schwartz, bed frame is seen as #21 in Fig. 2 or #65 in Fig. 24); positioning the uniform mattress, the first layer of the multilayered mattress and a second layer of the multilayered mattress in one of a first arrangement, a second arrangement and a third arrangement, upon the bed frame (Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14);
 the first arrangement defined where the uniform mattress is placed with a plurality of slots (Schwartz does not disclose “a plurality of slots,” however the use of slots in a mattress is well known, as taught by Torbet in at least Fig. 8; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide any of the layers of Schwartz with the slots of Torbet for the purpose and motivation given by Torbet in column 2, lines 24-25, that being “to provide pressure reduction and alignment for the body part such as shoulders or hip”) facing upward upon the bed frame, with the second layer of the multilayered mattress placed atop the unform mattress, and the first layer of the multilayered mattress placed atop the second layer of the multilayered mattress;
the second arrangement defined where the uniform mattress is placed with a plurality of slots (Torbet teaches slots as noted above) facing upward upon the bed frame, with the first layer of the multilayered mattress placed atop the unform mattress, and the second layer of the multilayered mattress placed atop the first layer of the multilayered mattress; 
the third arrangement defined where the first layer of the multilayered mattress is placed on the bed frame, with the second layer of the multilayered mattress placed atop the first layer of the multilayered mattress and the uniform mattress placed atop the second Page 5 of 11Attorney Docket No. KINCHA.P0001App. No. 16/112,881 layer of the multilayered mattress with the plurality of slots (Torbet teaches slots as noted above) facing upward; 
the first arrangement defining a first degree of firmness, the second arrangement defining a second degree of firmness and the third arrangement defining a third degree of firmness; 
the second degree of firmness being greater than the first degree of firmness and the third degree of firmness being greater than the second degree of firmness (Schwartz teaches multiple layers in a mattress in at least Fig. 1, Torbet teaches a mattress with multiple layers and with at least one layer that includes slots; Schwartz also teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14, therefore it would have been obvious to provide any of the layers of various density of Schwartz in combination with any of the layers of Torbet with slots in any of the three claimed arrangements of layers in order to optimize a user’s comfort as is discussed by Schwartz throughout his disclosure, e.g. column 7, lines 36-39).
Claim 12.  The method of arranging a multilayered mattress and a uniform mattress of claim 11, further comprising positioning the multilayered mattress atop the uniform mattress such that the first layer of the multilayered mattress is flush against the uniform mattress (Applicant’s claim language is directed toward rearranging the layers of the multilayered mattress; Schwartz teaches rearranging layers in column 7, lines 36-40).
Claim 13.  The method of arranging a multilayered mattress and a uniform mattress of claim 11, further comprising positioning the multilayered mattress atop the uniform mattress such that the second layer of the multilayered mattress is flush against the uniform mattress (Applicant’s claim language is directed toward rearranging the layers of the multilayered mattress; Schwartz teaches rearranging layers in column 7, lines 36-40).
Claim 14.  A method of arranging a multilayered mattress and a uniform mattress, comprising: positioning a multilayered mattress having a first layer and a second layer, as well as a plurality of apertures extending herethrough, atop a bed frame; positioning a uniform mattress containing a plurality of slots disposed along an upper surface thereof atop a multilayered mattress such that the plurality of slots of the uniform mattress are facing a ceiling 
Claim 16.  The ventilated adjustable firmness bed of claim 1, wherein the first layer and the second layer of the multilayered mattress are made of a memory foam material (while Schwartz discloses the use of foam, Schwartz does not teach the use of “memory foam”; however, the use of memory foam in mattresses is known in the prior art as disclosed by Torbet in column 11, line 34; it would have been obvious to one having ordinary skill in the art at the time the invention was made to use memory foam for one or more of the layers of the combined mattress of Schwartz and Torbet since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).
Claim 17.  The ventilated adjustable firmness bed of claim 1, wherein the uniform mattress is made of an ergonomic support foam (Schwartz teaches the use of foam layers in at least the abstract; regarding “ergonomic support foam”, any foam is considered to be inherently “ergonomic” when used in a mattress such as that of Schwartz).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,819,349 to Schwartz and US Patent 9,770,117 to Torbet et al. (“Torbet”), in view of US Patent Application Publication 2004/0237206 to Webster et al. (“Webster”).
Claim 2.  The ventilated adjustable firmness bed of claim 1, wherein the plurality of apertures is disposed in a grid like pattern across the multilayered mattress (while Schwartz teaches the use of voids or holes, Schwartz does not provide details about these apertures; Webster teaches further detail of what is known in the prior art of the use of apertures in a mattress, as can be seen in Fig. 1, in which the holes #18 are in a grid pattern; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide one or more layers of the apparatus of Schwartz with holes as disclosed by Webster since doing so would have simply been applying a known technique to a known device to yield predictable results).
Claim 3.  The ventilated adjustable firmness bed of claim 1, wherein each aperture of the plurality of apertures extends fully through the multilayered mattress (Webster, Fig. 2, the aperture is seen to extend through multiple layers of the mattress).


Response to Applicant's remarks and amendments

With respect to independent claims 1 and 11, Applicant argues on pages 9-10 of Applicant’s remarks that in the cited art does not teach amended language directed toward the various claimed layers and the positioning of the various layers.  Examiner respectfully disagrees.  Schwartz teaches, in column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness.  Applicant further argues that Torbet “does not disclose the plurality of slots as a function of the overall firmness of the mattress system.”  Examiner respectfully disagrees.  Torbet discusses precisely how firmness is related to slot size/shape/placement in column 10, lines 44-59.

Additional prior art

Examiner has cited additional prior art (not cited herein) on attached for PTO-892, which may be pertinent to the claimed invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673